Citation Nr: 0801277	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  01-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Wright, Robinson, Osthimer & 
Tatum, Attorneys


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1967 to October 1969.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia which, in part, denied the veteran's 
claim of entitlement to service connection for lumbar strain.

The veteran requested a Travel Board hearing in his 
substantive appeal filed in July 2001.  However, he 
thereafter withdrew his hearing request.  The veteran present 
testimony at a personal hearing before a Decision Review 
Officer (DRO) at the RO in August 2001.  The transcript of 
that hearing is associated with the veteran's claims folder.  

In July 2003, the Board remanded this case in order to obtain 
additional medical treatment records and for a VA physical 
examination and nexus opinion.  After this development was 
completed, the VA Appeals Management Center in Washington, 
D.C. (AMC) issued a supplemental statement of the case (SSOC) 
in February 2004 which continued to deny the claim.  The case 
was then returned to the Board.  

By decision dated January 26, 2005, the Board denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In July 2005, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  In that 
Joint Motion, the parties asserted that the Board had failed 
to provide adequate reasons and bases for its finding that 
service connection was not warranted for lumbosacral strain 
for two reasons: the Board failed to adequately address the 
second prong of the two-part test for rebutting the 
presumption of soundness (See VAOPGCPREC 3-2003); and the 
Board failed to address continuity of symptomatology in its 
analysis of the claim of entitlement.  An Order of the Court 
dated July 13, 2005 granted the motion and vacated the 
Board's decision.  The claim was then returned to the Board.  

By decision dated March 2, 2006 the Board again denied the 
veteran's claim.  
The veteran subsequently appealed the Board's decision to the 
Court.  In January 2007, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  In that 
Joint Motion, the parties asserted that the Board had failed 
to provide adequate reasons and bases for its finding that 
service connection was not warranted for lumbosacral strain 
for two reasons: the Board failed to consider certain medical 
reports in finding that the veteran did not evidence a 
current disability; and the Board failed to address whether 
38 U.S.C.A. § 5103A required VA to obtain a VA opinion 
concerning the etiology of a current lumbar spine disorder.  
An Order of the Court dated January 25, 2007 granted the 
motion and vacated the Board's decision.  The veteran's VA 
claims folder has been returned to the Board.

This appeal is REMANDED to the RO via the AMC.

Issue not currently within the Board's jurisdiction

In March 2006, the Board remanded the veteran's claim of 
entitlement to service connection for degenerative disc 
disease of the lumbar spine for additional evidentiary 
development, namely to obtain a VA medical nexus opinion as 
to whether the veteran's pre-existing back injury was 
permanently aggravated during his period of active service.  
The Board has no information concerning the current status of 
that issue.

As was detailed in the Board's March 2006 remand, the Board 
does not view the degenerative disc disease claim as being 
inextricably intertwined with the issue presently before the 
Board.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation].  That is, the outcome of claim of entitlement to 
service connection for degenerative disc disease of the 
lumbar spine is not contingent upon the claim of entitlement 
to service connection for lumbosacral strain.  

Notwithstanding the above, the Board suggests, but does not 
require, that for the sake of economy the two issues be 
adjudicated together.


REMAND

For the reason detailed below, this case must be remanded for 
additional evidentiary development.  

The current medical evidence of record is unclear as to 
whether the veteran currently has lumbosacral strain.  The 
October 2003 VA examiner found no evidence of lumbar strain, 
merely noting low back pain.  Although degenerative changes 
were indicated, this is pertinent to the issue of entitlement 
to service connection for degenerative disc disease of the 
lumbar spine which is not currently before the Board as 
detailed in the Introduction.  Additionally, the January 2007 
Joint Motion noted that the October 2003 VA examiner 
"appears to misstate the burden of proof" in rendering his 
opinion.  See the January 11, 2007 Joint Motion, page 5.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern: (1) the existence of any current 
lumbosacral strain, including consideration of a December 30, 
1996 MRI report showing "lumbar sprain" and diagnoses of 
lumbar strain contained in medical records in connection with 
the veteran's worker's compensation claim; and (2) the 
relationship, if any, between any currently identified 
lumbosacral strain and the veteran's period of active service 
from October 1967 to October 1969, including: (a) the 
veteran's complaints of back pain in service, (b) his 
placement on a permanent L-3 physical profile in December 
1967 due to such and (c) the diagnosis of "chronic 
lumbosacral strain L-3 permanent" during his August 1969 
separation examination.  These questions must be addressed by 
an appropriately qualified physician, utilizing the "at 
least as likely as not" standard of probability in rendering 
an opinion.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should schedule the veteran 
for a VA examination to determine 
the existence and etiology of any 
current lumbosacral strain.  The 
examiner should review the veteran's 
claims folder and render an opinion 
as to (1) whether lumbosacral strain 
currently exists, including 
consideration of a December 30, 1996 
MRI report showing "lumbar sprain" 
and diagnoses of lumbar strain 
within the veteran's medical records 
in connection with his worker's 
compensation claim; and (2) whether 
it is as least as likely as not that 
a relationship exists between any 
currently identified lumbosacral 
strain and the veteran's military 
service, with specific consideration 
of: (a) complaints of back pain in 
service; (b) the veteran's placement 
on a permanent L-3 profile due to 
such; and (c) the diagnosis of 
chronic lumbosacral strain L-3 
permanent during the veteran's 
August 1969 separation examination.  
A copy of the examination report and 
examiner's opinion should be 
associated with the veteran's VA 
claims folder.  

2.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection 
for lumbosacral strain.  If the 
benefit sought on appeal remains 
denied, VBA should provide the 
veteran and his attorney with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



